Citation Nr: 1420081	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right inguinal hernia repair, claimed as trouble voiding.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The Veteran served on active duty in the Naval Reserves from June 1945 to July 1946, August 1962 to November 1962, June 1963 to November 1963, and November 1963 to March 1964.  He also had additional periods of active duty for training until July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded the issue on appeal for additional development in August 2010, January 2012, and October 2013.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board referred the Veteran's claim for service connection for a prostate condition to the Agency of Original Jurisdiction (AOJ) in August 2010 and October 2013.  As it does not appear that this issue has been developed for appellate review, the Board again refers the issue to the AOJ for proper development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record shows the Veteran incurred a loss of bladder sensation as a result of a hernia repair during active service in September 1962.  


CONCLUSION OF LAW

A residual of a right inguinal hernia repair, loss of bladder sensation or sensory neurogenic bladder, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

In order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact, and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

In this case, the Veteran asserts that he has experienced a loss of bladder sensation as a result of a hernia repair during active service.  Service treatment records added to the claims file in March 2012 include records noting the Veteran had undergone right inguinal hernia repairs in 1959, 1961, and 1962.  A September 1962 treatment report noted he complained of a loss of bladder sensation after hernia repair and that a consulting urologist had advised that the condition usually resolved spontaneously.  A November 1962 examination report noted continued loss of bladder sensation due to hernia repair in September 1962.  A September 1964 report noted the Veteran reported he had no sensation in the bladder since his hernia repair.  

A February 2014 statement from the Veteran's private urologist noted the Veteran had developed a sensory neurogenic bladder.  It was noted he attributed the disorder to a remote hernia repair.  It was also noted that because he was unable to sense the urge to void he time voided or palpated his bladder and voided when he felt like he was full.  He occasionally misjudged the need and had some incontinence.  

Based upon the evidence of record, the Board finds the Veteran's residual of a right inguinal hernia repair, loss of bladder sensation or sensory neurogenic bladder, is shown to have been manifest during active service.  Service treatment records dated show the Veteran experienced a loss of bladder sensation after a right inguinal hernia repair in September 1962.  Although June 2011 and February 2012 VA examination reports noted there was no objective evidence of a loss of awareness in voiding urge and that a loss of awareness in voiding urge following hernia surgery in 1945 had resolved, these opinions are found to be of little probative value because they were provided without consideration of the pertinent service treatment records added to the record in March 2012.  VA addendum opinions in April 2013 and July 2013 are found to be of little probative value for similar reasons.  The February 2014 report of the Veteran's private urologist is found to be persuasive that this disorder has continued since active service and is chronic.  Therefore, the Board finds service connection is warranted.


ORDER

Entitlement to service connection for a residual of a right inguinal hernia repair, loss of bladder sensation or sensory neurogenic bladder, is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


